BISTLINE and HUNTLEY, Justices,
concurring in the judgment affirming, dissenting from the majority opinion.
We dissent with respect to the majority’s analyses in parts I and II of its decision. Both sections employ arguments that are not only logically and legally unsound, but unnecessary to the decision. We concur in the result reached by the majority, however, for reasons independent of those put forth by the majority and which we will set forth below.
I.
The majority refuses to tackle the issue of whether the school board violated Idaho’s Open Meetings Act, I.C. § 67-2340-47 (1981), by stating that even if the Act were violated, State v. City of Hailey, 102 Idaho 511, 633 P.2d 576 (1981), is dispositive of the issue, excusing any Open Meetings Act violations in this case. The critical language the majority relies upon in Hailey states:
Where deliberations are conducted at a meeting violative of the Open Meetings Act but no firm and final decision is rendered upon the questions then discussed, the impropriety of that meeting will not taint final actions subsequently taken upon questions conscientiously considered at subsequent meetings which do comply with the provisions of the Act. Id. at 514, 633 P.2d at 529 (emphasis added).
As stated in Justice Bistline’s dissent in Hailey, the Court’s opinion there was a gross example of judicial legislation. Borrowing from the language of Justice Donaldson in Higginson v. Westergard, 100 Idaho 687, 691, 604 P.2d 51 (1979): “In construing statutes, the plain, obvious, and rational meaning is always preferred to any curious, narrow, hidden sense.” Nothing is plainer or more obvious than I.C. § 67-2347’s declaration that any action taken at any meeting in violation of Idaho’s Open Meetings Act is null and void. Thus, accepting the statement of Justice Donaldson, Hailey should be overruled, although for reasons which follow it need not be overruled to reach a proper resolution of this appeal. However, there is no reason why the Court should not utilize this occasion to declare null and void decisions made by government bodies in violation of the Open Meetings Act. If the Court declines *613the opportunity, this dissent is ample forewarning of the inevitable.
The majority’s reliance on Hailey allows it to state that even if the Act were violated such violation is to be ignored, since the board did openly, honestly, and sincerely attempt to resolve this “delicate and controversial problem,” conscientiously attempting to comply with the Open Meetings Act. Whether the board was open, honest, sincere, and conscientious is irrelevant. What is relevant is whether it did or did not comply with the Open Meetings Act, and, if it did violate the Act, whether the decision to implement the school board’s RIF policy should be rendered null and void. It is to that issue we turn.
The teachers contend that there are genuine issues of material fact concerning the lawfulness of the decision of the school board to implement its reduction in force policy, and that summary judgment, therefore, should not have been granted. Viewing the facts in a light most favorable to the teachers, and giving them the benefit of all favorable inferences which might reasonably be drawn from the evidence, both of which we must do in ruling on a motion for summary judgment, Kline v. Clinton, 103 Idaho 116, 120, 645 P.2d 350, 354 (1982); Taylor v. Choules, 102 Idaho 222, 224, 628 P.2d 1056, 1058 (1981), we are still led to the conclusion that the school board’s decision to implement the RIF policy may properly stand.
The facts when viewed most favorably toward the teachers are as follows:
(1)On March 7, 1983, the school board adopted its RIF policy.1 At that meeting, the board also decided that before it would vote to implement its RIF policy it would conduct a meeting in which it would hear evidence concerning the school district’s financial problems and whether a reduction in force would be the most desirable alternative in remedying the school district’s fiscal troubles.
(2) On March 10, 1983, the school board held the meeting called for at the March 7, 1983, meeting. At this March 10 meeting, in which proper notice was given, the board heard statements from 34 persons regarding implementing its RIF policy. The record discloses further that several of the plaintiffs in this case spoke to the board. The board also stated at the meeting that it would accept written statements concerning implementation of the RIF policy until March 17,1983. The March 10,1983, meeting was then recessed until March 21,1983, at 7:00 p.m.
(3) On March 14, 1983, the board held its regular meeting. During this meeting the board adjourned into executive session for the purpose of considering non-renewal of certified personnel. The board ended its meeting, agreeing to reconvene into open session on March 21, 1983.
(4) On March 21, 1983, at 6:00 p.m., the board met in executive session to consider progress made by a school board task force in selecting which teachers would be subject to non-renewal if the RIF policy was implemented. No public notice of this meeting was ever given.2
(5) On March 21, 1983, at 7:00 p.m., just after adjourning its 6:00 p.m. executive meeting, the school board met in open session in which it voted to implement its RIF policy.
*614The teachers argue that the March 21, 1983, 6:00 p.m. meeting violated I.C. § 33-510. We agree. That section states:
If the time and place of special meetings shall not have been determined at a meeting of the board with all members being present, then notice of the time and place shall be given to each member and announced by written notice conspicuously posted at the school district office in at least two (2) or more public buildings within the school district not less than twenty-four (24) hours before each special meeting is to be convened. (Emphasis added.)
As mentioned above, no public notice was ever given of this meeting.
Idaho’s Open Meetings Act provides that if an executive session is to be held by a public agency,
the notice shall be given to the members of the governing board, and to the general public, stating the reason and the specific provision of law authorizing the executive session. Special meetings may be held upon such notice as is appropriate to the circumstances, or as otherwise provided by law.
I.C. § 67-2343 (emphasis added).
“As otherwise provided by law” includes the requirements of I.C. § 33-510, which thereby become incorporated into the Open Meetings Act. Thus, it is clear that the March 21, 1983, 6:00 p.m. meeting was held in violation of Idaho’s Open Meetings Act.
The consequences of any governmental action taken in violation of Idaho’s Open Meetings Act is, as we stated above, to render “any ” action taken at such illegal meeting “null and void.” I.C. § 67-2347. We must, therefore, ask the following question: What action, if any, was taken at the illegal meeting, which must be rendered null and void?
The teachers assert that the school board decided to implement its RIF policy at the March 21,1983, 6:00 p.m. meeting, and that the subsequent decision at the 7:00 p.m. meeting was nothing more than a rubber-stamped, pro forma adoption of the prior decision. We find nothing in the record to support that assertion. We further find nothing in the record by which one could infer this assertion.
The fact that the March 21, 1983, 6:00 p.m. meeting was illegally held does not imply, by itself, that the decision to implement the RIF policy occurred at that meeting. Defendant’s Exhibit No. 8, minutes of the illegal meeting, indicate that no decision was made with respect to implementing the RIF policy. Rather, as mentioned above, all that was discussed was specific personnel being considered for non-renewal if the RIF policy were to be implemented. In addition, five of the school board members submitted affidavits by which they attested that no decision to implement the RIF policy was made at the March 21, 1983, 6:00 p.m. meeting.
The fact that the school board took less than ten minutes at the March 21, 1983, 7:00 p.m. meeting to vote to implement the RIF policy also does not suggest that the decision to implement the RIF policy actually occurred at the March 21, 1983, 6:00 p.m. meeting. As mentioned above, the school board had already heard and considered much evidence and received a great deal of input from concerned citizens relating to the implementation of the RIF policy at the March 10, 1983, meeting. We can think of no reason why that would have to be done again at the March 21, 1983, 7:00 p.m. meeting before the board could vote to implement the RIF policy.
In sum, the teachers have not presented any evidence that the decision to implement the RIF policy occurred at the illegal March 21, 1983, 6:00 p.m. meeting. All the teachers have done is point out the illegality of that meeting. On any view of the record, we cannot agree with the teachers that this creates a factual dispute with respect to what occurred at that meeting. Thus, since we do not see any evidence which disputes the school board’s assertion that the decision to implement the RIF policy did not occur at the illegal March 21, 1983, 6:00 p.m. meeting, that decision should not be held null and void. Accord*615ingly, the decision to implement the RIF policy is valid and may stand.
We, of course, do not countenance in the least the school board’s illegal March 21, 1983, 6:00 p.m. meeting. Had it complied with the statutory mandate of giving notice for such meetings, our task in resolving this issue would have been much easier. We cannot state strongly enough that our government will only be a government “by the people, for the people, and of the people” if those in power abide by the laws that the people’s representatives have enacted. Government should never consider itself the law; rather, like the people, government too should remain obedient to the law government itself makes.
Similarly, though we reach the same conclusion as the majority does with respect to this issue, we register our strong disagreement with its reliance upon Hailey in reaching its conclusion. A primary concern is that the trial bench, the bar, and the public may well conclude from the Court’s continued twisted interpretation of Idaho’s Open Meetings Act that there is a judicial animosity toward it — an animosity which most will find inexplicable. Idaho’s government of the people will only so remain if the people are informed and allowed to be involved in governmental decision-making. Laws are of little value until obeyed, and laws are not always obeyed until enforced. Idaho’s Open Meetings Act is not being enforced and is thus of little value other than where its requirements are adhered to irrespective of Hailey. Representative democratic government becomes less representative and less democratic when laws designed to ensure citizen participation, stewardship, and involvement are emasculated or dismembered by judicial legislation, done in the guise of statutory interpretation.
II.
The majority argues that the 1982 amendment to I.C. § 33-12123 applies to these teachers’ continuing contracts, and, therefore, that the school board acted properly in laying off these teachers without any probationary period granted. This argument is not only unnecessary to the decision, it is logically and legally unsound.
The fact that automatically renewable contracts in Idaho can be renegotiated each year does not mean that statutory rights granted in earlier years do not carry forward to future contracts. This Court held in Robinson v. Joint School Dist. #150, 100 Idaho 263, 266, 596 P.2d 436, 439 (1979), that the contract which these teachers possess is a “continuing” contract with all of the legal and constitutional protection afforded such contracts. This is still the law, and the majority does not overrule or disavow Robinson.
I.C. § 33-1212 permits school boards to give teachers with automatically renewable contracts pay raises, as well as to reassign such teachers from administrative duties to classroom duties and vice versa. This fact, however, in no way means that these teachers’ contracts are not continuing contracts.
Under the uncontroverted facts of this case, and in light of the purpose behind § 33-1212, it is clear that the school board could do what it did regardless of which version of § 33-1212 applies. The teachers did not dispute the fact that in the winter of 1983 Emmett School District was experiencing a severe financial crisis. There simply was inadequate funding to keep all the teachers employed. The crisis was a result of decreasing revenues and enrollments.
The purpose of I.C. § 33-1212’s granting of teachers on automatically renewable contract status a probationary procedure is to enable such teachers to improve in any area of unsatisfactory performance. Rather than being summarily dismissed at the first indication of subpar performance, teachers on automatically renewable contract status are granted the probationary time period in which to remedy any teaching deficiency.
*616We perceive no logical reason for use of a probationary time period in the laying off of teachers due to a severe financial crisis. Nothing would be gained by such a procedure. Placing on probation teachers who have done nothing to merit such a procedure would unnecessarily sigmatize them, and would serve no useful purpose. If the entire faculty of the school district were placed on probation, the financial crisis would yet remain — with the unfortunate but necessary consequence that some teachers must nevertheless be laid off or terminated. Since we interpret I.C. § 33-1212’s grant of a probationary procedure to teachers on automatically renewable contract status as applying only to teachers being laid off or terminated because of unsatisfactory performance, it is readily apparent that that procedure is not applicable to the school board’s reduction-in-foree policy in this case. Thus, part II of the majority’s opinion is dicta, bearing no relationship to any issue necessary to the decision of this appeal.

. The reduction in force policy, which the school board adopted March 7, 1983, also included the procedures by which the school board would implement its policy.


. The school board argues that no notice of this meeting was given since it considered it simply a continuation of the executive session it conducted on March 14, 1983. This argument is without merit. We cannot believe the legislature intended to permit the circumvention of the various notice requirements it has enacted by allowing a government body to avoid giving notice of a meeting by referring to it as simply a "continuation” of a previous meeting in which proper notice was given. To argue otherwise is to permit that which the school board did and to gut any meaning in Idaho's Open Meetings Act. This would prove to be an intolerable subjugation of democratic principles by denying the people the right to access governmental decision-making.


. I.C. § 33-1212 has been amended often. In 1984 it was amended and redesignated as § 33-515 by § 10 of the 1984 Idaho Sess.Laws, ch. 286.